                                              IJSDC SDNY
                                                 I



                                              DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                 ELECTRONICALLY FILED
                                                                  I
------------------------------------- X       DOC#:           I       -
EDWYNA W. BROOKS d/b/a EW BROOKS              DATEfilED:    I I I () (t
BOOKS LLC,

       Plaintiff,
                                                 19-cv-1944(JSR)
               -v-
                                                      ORDER
DAMON ANTHONY DASH and POPPINGTON LLC
d/b/a DAMON DASH STUDIOS,

       Defendants.
------------------------------------- X


JED S. RAKOFF, U.S.D.J.

     On September 30, 2019, the Court ordered defendants Damon

Dash and Poppington LLC to pay plaintiff Edwyna Brooks' counsel

the sum of $2,410.75 within 10 days, reflecting, the full cost of

the video/telephonic deposition of Dash on July 17, 2019 that

Brooks' counsel had to bear. See ECF No. 49. When this was not

done, the parties submitted a joint letter to the Court dated

October 16, 2019. See ECF No. 53. In that letter, Brooks

requested, by way of a sanction, judgment against defendants on

her copyright claims. See id. Defendants, in their response,

claimed that no sanction should be imposed because they simply

could not afford to pay such amount at this time. See id.

     Upon receipt of this letter, the Court di~ected defendants

to send to the Court an affidavit attesting to such indigency,

plus, on an ex parte basis, the relevant financial and other

documents showing defendants' financial conditions. On October
21, 2019, defendants submitted the affidavit and supporting

documentation.    (The affidavit will be docketed, pnd the

documentation filed under seal.)

        The documentation submitted by defendants does appear to

confirm that defendants would not be able to pay the sum of

$2,410.75 at this time without incurring financial hardship.

Accordingly, no sanction will be imposed at this time.

Nonetheless, defendants will remain liable for the amount at

issue, and, if the amount has not been paid within six months of

the date hereof, Brooks may file a new motion seeking to compel

the payment and the Court will conduct further inquiries at that

time.

        The Clerk of the Court is directed to close the entry with

the docket number 53.

        SO ORDERED.
Dated:       New York, NY
             November   !j,   2019         JED S. RAKOFF, U.S.D.J.




                                     2
